864 F.2d 149
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Perry L. BURRELL, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 88-3351.
United States Court of Appeals, Federal Circuit.
Nov. 14, 1988.

Before FRIEDMAN, EDWARD S. SMITH and ARCHER, Circuit Judges.
PER CURIAM.


1
The initial decision of the Merit Systems Protection Board (board), which decision became final on June 10, 1988, docket No. CH07528810159, dismissed as untimely Perry L. Burrell's appeal of his removal by the United States Postal Service from his position as distribution clerk at the Gurnee, Illinois, Post Office.  On the basis of the administrative judge's opinion, dated February 3, 1988, the board's decision is affirmed.